UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 06, 2014 EARTH SCIENCE TECH, INC. (Exact name of registrant as specified in its charter) Nevada 333-179280 45-4267181 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 40 East Main Street, Suite 998, Newark,Delaware 19711 (Address of principal executive offices)(Zip Code) (302) 231-1252 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On March 06, 2014, the Board of Directors of Ultimate Novelty Sports, Inc. (the “Company”) approved the name change from Ultimate Novelty Sports, Inc. to Earth Science Tech, Inc.The change in the name of the Company was approved by a majority vote of the Shareholders of the Company. On May 28, 2014 the Financial Industry Regulatory Authority (“FINRA”) approved the name change of the Company to Earth Science Tech, Inc. as well as the new symbol change from UNOV to ETST. On June 6, 2014 the Company filed with the State of Nevada Articles of Amendment creating a Preferred A class of stock with 10,000,000 preferred A shares having a par value of $0.001 per share. On June 6, 2014 the Company filed with the State of Nevada a Certificate of Designation for the 10,000,000 Preferred A shares. (c) Exhibits Exhibit No. Description State of Nevada Certificate of Amendment for Name Change State of Nevada Certificate of Amendment Creating Preferred A Class State of Nevada Certificate of Designation for Preferred A Class SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Earth Science Tech, Inc. Dated: June 09, 2014 By: /s/ Harvey Katz Harvey Katz Title: President
